Citation Nr: 0907646	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-12 209	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION


The veteran served on active duty from April 1956 to November 
1959, and from June 1988 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and September 2005 rating 
decisions of the RO in San Juan, Puerto Rico.  In the October 
2004 decision, the RO denied the veteran's claim for an 
increased rating for his service-connected diabetes mellitus, 
instead continuing the 20 percent rating for the disability.  
In the September 2005 decision, the RO denied the veteran's 
claim for service connection for peripheral neuropathy of the 
bilateral upper extremities as secondary to service-connected 
diabetes mellitus.  The veteran has since relocated, and his 
claim is now being addressed by the RO in Chicago, Illinois.

The Board initially remanded the matter for further 
notification, evidentiary development, and adjudication in 
June 2007.  After completing the required notification and 
evidentiary development, the RO re-adjudicated the veteran's 
claims, again denying the claims via the issuance of 
supplemental statements of the case (SSOC) in March 2008.  
The Board again remanded the veteran's increased-rating claim 
for further notification in August 2008.  After completing 
the notification required by that remand, the RO again re-
adjudicated the veteran's increased-rating claim and denied 
the claim via the issuance of an SSOC in November 2008.  

Additionally, in a December 2008 statement, the veteran 
contended that he had difficulty walking and climbing stairs 
due to "neuropathy in my legs and feet, the result of my 
service connected diabetes."   In this case, the Board 
infers a petition to reopen the veteran's claim for service 
connection for peripheral neuropathy of the bilateral lower 
extremities secondary to his service-connected diabetes 
mellitus, which was denied by the San Juan RO in October 
2004.  As this claim has not been adjudicated by the RO, it 
is not before the Board; hence, it is referred to the RO for 
appropriate action.
FINDING OF FACT

There is competent medical evidence showing that the 
veteran's peripheral neuropathy of the bilateral upper 
extremities is due to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for peripheral neuropathy of 
the bilateral upper extremities as secondary to service-
connected diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.326(a) (2008).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
the VCAA have been satisfied with respect to the claim for 
service connection for peripheral neuropathy of the bilateral 
upper extremities, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the claim.  
This is so because the Board is taking action favorable to 
the veteran by granting service connection for peripheral 
neuropathy of the bilateral upper extremities, which 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).  In 
addition, the Board notes that the veteran requested a 
hearing before a Veterans Law Judge in his May 2008 VA Form 9 
(Appeal to Board of Veterans' Appeals).  However, as noted 
above, the favorable action taken herein represents a full 
grant of the issue on appeal; thus, the failure to provide 
the veteran with a hearing relating to his service connection 
claim poses no risk of prejudice to the veteran.

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this includes disabilities 
aggravated or made chronically worse by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See id. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists that does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

In this case, the veteran asserts that he suffers from 
peripheral neuropathy of the bilateral upper extremities that 
is a result of his service-connected diabetes mellitus.  The 
Board notes initially that the veteran's service treatment 
records are silent concerning complaints of or treatment for 
peripheral neuropathy of the upper extremities.  Review of 
the veteran's claims file reflects that following his 
separation from service, the veteran has received ongoing 
private treatment for peripheral neuropathy, including 
examination and testing, and was provided VA examinations in 
March 2004, April 2004, and December 2007.

Relevant post-service private treatment records associated 
with the veteran's claims file reflect that he has been 
receiving treatment since at least October 2004 for 
peripheral neuropathy of the bilateral upper extremities.  A 
letter from a private treatment provider dated in March 2005 
indicates that the veteran had a history of "diabetic 
neuropathy" for which he was being treated with oral 
medication.  Similarly, a June 2006 letter from a private 
neurologist reflects that the neurologist examined the 
veteran and performed electromyographic and nerve conduction 
testing pursuant to the veteran's complaints of "intense 
discomfort and pain in the upper extremities."  The 
neurologist noted the veteran's history of diabetes mellitus.  
Electromyography and nerve conduction testing revealed 
bilateral polyneuropathy of mixed type in the upper and lower 
extremities.  Based on this testing as well as physical 
examination and the veteran's reported history, the 
neurologist diagnosed the veteran with "mixed polyneuropathy 
with neuropathic changes, most likely due to underlying 
diabetes."  

The veteran also submitted July 2006 treatment notes from a 
private orthopedic surgeon as well as April 2008 letters from 
two private treatment providers indicating that they have 
provided treatment for the veteran's peripheral neuropathy of 
the bilateral upper extremities.  To that end, the Board 
notes that the July 2006 treatment note from the veteran's 
treating orthopedic surgeon reflects the veteran's complaints 
of numbness and discomfort in his right wrist following 
surgery for carpal tunnel syndrome.  The orthopedic surgeon 
assigned the veteran a diagnosis of diabetic peripheral 
neuropathy of the right wrist.  Similarly, an April 2008 
letter from a private neurologist indicates that he was 
treating the veteran for peripheral neuropathy, which the 
neurologist had "determined ... is secondary to diabetes."  
An April 2008 letter from the veteran's treating 
endocrinologist states that the veteran has a longstanding 
history of diabetes mellitus "complicated by" diabetic 
neuropathy, which was being treated with oral medication. 

The veteran was provided with VA medical examinations in 
March 2004, April 2004, and December 2007.  Report of the 
March 2004 examination reflects the examiner's note that the 
veteran was awarded service connection for right carpal 
tunnel syndrome and cubital tunnel syndrome in 1998 based on 
a nerve conduction study in 1997 that found the veteran to 
have the identified syndromes "bilaterally."  The examiner 
noted the veteran's complaints of decreased power, grip 
strength, and numbness in his hands.  The examiner noted 
neuropathy in the veteran's upper extremities "involving the 
peripheral distal nerves," which he diagnosed as peripheral 
neuropathy of the bilateral upper extremities.  The examiner 
concluded that the veteran's peripheral neuropathy was "not 
of diabetic etiology"; however, he did not explain how he 
arrived at that conclusion.  At VA examinations provided in 
April 2004 and December 2007, examiners noted the veteran's 
complaints of numbness in his hands and feet but did not 
address the etiology of any disability associated with the 
identified symptoms.

Here, the Board is inclined to give considerable weight to 
the opinion of the veteran's private neurologist who examined 
the veteran in June 2006 and diagnosed him with "mixed 
polyneuropathy with neuropathic changes, most likely due to 
underlying diabetes."  In this regard, the Board notes that 
the June 2006 examiner's opinion is based on both physical 
examination of the veteran and testing, including both 
electromyography and nerve conduction studies.  The Board 
further looks to records from the veteran's other private 
treating physicians, who confirm that the veteran has been 
receiving treatment on an ongoing basis for diabetic 
neuropathy of the upper extremities.  Although the record 
contains a March 2004 opinion from a VA examiner opining that 
the veteran's peripheral neuropathy of the bilateral upper 
extremities is not due to his service-connected diabetes 
mellitus, the Board finds compelling the more current and 
thorough medical evidence suggesting that the veteran's 
currently diagnosed peripheral neuropathy of the bilateral 
upper extremities is etiologically related to his service-
connected diabetes mellitus.  Conferring the benefit of the 
doubt in favor of the veteran's claim, the Board finds that 
the veteran's peripheral neuropathy of the bilateral upper 
extremities is proximately due to service-connected 
disability, namely diabetes mellitus.  Thus, the Board 
concludes that service connection for peripheral neuropathy 
of the bilateral upper extremities is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities is granted.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an increased rating for his service-
connected diabetes mellitus.

By way of a brief history, the Board notes that on a May 2008 
VA Form 9, the veteran requested a Travel Board hearing 
before a member of the Board, apparently in connection with 
his claim for service connection for peripheral neuropathy of 
the bilateral upper extremities as secondary to service-
connected diabetes mellitus.  However, the veteran was not 
provided a Travel Board hearing.  In January 2009, the 
veteran's representative submitted to the Board a motion 
requesting that the Board remand the veteran's case for a 
Travel Board hearing.  In the motion, the representative 
references the Board's August 2008 remand and a supplemental 
statement of the case issued in November 2008.  These 
documents pertain to the veteran's claim for an increased 
rating for his service-connected diabetes mellitus, not to 
his claim for service connection for peripheral neuropathy of 
the bilateral upper extremities.  The Board thus concludes 
that, although the veteran's explicit request for a hearing, 
submitted via his May 2008 VA Form 9, was in relation to his 
service connection claim for peripheral neuropathy, the 
veteran's representative has validly requested a hearing 
concerning the veteran's increased-rating claim as well.

In that connection, the Board notes that pursuant to 
38 C.F.R. § 20.700 (2008), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Under these circumstances, and in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony relating to his increased-rating claim 
during a hearing before a Veterans Law Judge at the RO. 

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should give the veteran and 
his representative the opportunity to 
review the file and prepare for the 
hearing.  After the hearing, the file 
should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


